Title: To George Washington from Edmund Randolph, 20 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 20. 1794. Monday 1 o’clock p.m.
        
        Mrs Washington having written herself, I need not add, that I saw her this morning in good health.
        A partial report from the army, leaves it extremely doubtful whether Swanwick will not be elected. Dunlap’s paper of this morning gives the numbers there; and those corps, whose votes have not been stated; will have a majority of eighty six votes in favor of Swanwick to bring up, before Fitzsimmons can be successful.
        Mr Morris has been very anxious for some days past, that you should return, if possible. I asked him, if he doubted your right to be absent from the meeting of congress. He said no; but he thought, that the remaining business could be adjusted by subordinate characters. I have the honor, sir, to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      